ORDER

PER CURIAM.
Defendant, Anthony Williams, appeals the judgment entered upon his conviction of second degree robbery and the denial of his Rule 29.16 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and find that the judgment of the trial court was supported by substantial evidence. Further, the denial of Defendant’s Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgments are affirmed pursuant to Rules 84.16(b) and 30.26(b).